Title: To George Washington from William Livingston, 30 March 1779
From: Livingston, William
To: Washington, George


Dear Sir
Persippeney [N.J.] 30 March 1779
I had the honour of your Excellency’s favour of the 23d instant on the subject of fixing signals, and appointing convenient posts for the militia to assemble at for orders. If my approbation of the plan pointed out by your Excellency, could impart to it any additional weight or importance, I do most heartily approve it. But having no authority since the expiration of the Council-of-Safety-Act, to order the former, I intend to advise on the Subject with the privy Council, which I have called, for that & some other purposes. Not that their consent will render it legal, or entitle me, either to draw upon the Treasurer for the expences attending it, or warrant the occupying the lands, or cutting the woods of the Proprietors. But the thing being so manifestly for the public safety, and the expeditious collecting of the Militia of so great moment, as all the success that the Enemy can promise themselves must depend upon the rapidity of their progress, that with such consent, I shall cheerfully risque the matter.
Our Generals at present are, Major General Dickinson, And Brigadiers Winds & Heard. General Dickinson I believe statedly resides in Maryland, but has expressed his readiness to repair to this State upon the first intelligence of its being invaded. General Winds lives at Rockaway in the County of Morris; and General Heard at Rocky-hill in Sommerset. I have the honour to be with the highest esteem & respect, & the warmest wishes for your happiness & success Dear Sir your Excellency’s most humble & most obedient Servt
Wil: Livingston
